DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 12/13/2021 have been fully considered, therefore, see the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 9 was cancelled in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1-4, 7, 10 - 13, 16, 18 - 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Green et al. [US PAT # 8321936] in view of N [US PAT # 8935784], applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Regarding claim[s] 5, 14 that were rejected under 35 U.S.C. 103 as being unpatentable over Green et al. [US PAT # 8321936] in view of N [US PAT # 8935784] as applied to claim[s] 4 above, and further in view of Turbin [US PAT # 8621634], the rejections are withdrawn. 
Regarding claim[s] 6, 8, 15, 17 that were rejected under 35 U.S.C. 103 as being unpatentable over Green et al. [US PAT # 8321936] in view of N [US PAT # 8935784] as applied to claim[s] 4 above, and further in view of Valsesia et al. [US PGPUB # 2018/0157680], the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 8, 10 – 22 are allowed, but are renumbered as 1 – 21. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention but are in the general field of applicant’s endeavor:
Pevny [US PAT # 9973520], who generally does teach receiving network performance data for a computer network; receiving, from an intrusion detection system, network anomaly data indicating a plurality of anomalies that have occurred in the computer network; based, at least in part, on the network performance data and the network anomaly data, generating feature data; for each anomaly of the plurality of anomalies, using the feature data to determine a minimal set of features that distinguishes the anomaly from non-anomalies in the plurality of anomalies, and creating a mapping of the anomaly to the minimal set of features; based at least in part on the mapping, 
	Pevny does teach receiving network data from a computer network from a intrusion detection system. Where the intrusion detection system monitors for anomaly data based on previously generated features of anomaly data, for distinguishing the network data as either a non-anomalies or anomalies. Then mapping such anomaly and non-anomaly data based on features of the anomalies. However, Pevny doesn’t teach at least the combination of the claim limitations of: “………………….process the collected data by replacing, according to a mapping database, at least a portion of content included in the unknown attack data with corresponding identification codes, the at least the portion of content having a larger data size than the corresponding identification codes, and send the processed data to a central network security monitoring center for processing according to the mapping database to restore the unknown attack
data and perform security analysis of the restored unknown attack data.” of claim # 1. 

Redlich et al. [US PGPUB # 2002/0099959], who generally does teach a data input from a computer is filtered based on the multiple attack warnings, so as to extract the security sensitive words, characters, icons, data objects in the warnings. The extracted data and remainder data obtained from the filtering process are used to reconstruct the data, when a predetermined security clearance is obtained.
Redlich et al. [US PGPUB # 7546334], who generally teach a processing system filters and secures data (security sensitive words-characters-data objects) in a source document. The adaptive filter uses a compilation of additional data (typically networked) and identifies the sensitive words/objects in the compilation of additional data, and retrieves contextual, semiotic and taxonomic words/objects from the compilation related to the sensitive words/objects. The resulting compiled filter is used to extract sensitive words/objects and retrieved data (words/objects) from the source document to obtain extracted data and remainder data therefrom. Contextual words, related to the security sensitive words/objects, are based upon statistical analysis of the additional data compilation. Semiotic words related words are synonyms, antonyms, and pseudonyms, syntactics relative to the target words and retrieved words, and pragmatics relative to the sensitive words and retrieved words.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434